United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURIIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number0-23090 CARROLLTON BANCORP (Exact name of registrant as specified in its charter) MARYLAND 52-1660951 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7151 Columbia Gateway Drive, Suite A, Columbia, Maryland 21046 (Address of principal executive offices)(Zip Code) (410) 312-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§223.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,576,388 common shares outstanding at May 11, 2011 CARROLLTON BANCORP CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December31, 2010 4 Consolidated Statements of Income for the Three Months Ended March 31, 2011 and 2010 (unaudited) 5 Consolidated Statements of Stockholders’ Equity for the Three Months Ended March 31, 2011 and 2010 (unaudited) 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 33 PART I ITEM 1. FINANCIAL STATEMENTS CARROLLTON BANCORP CONSOLIDATED BALANCE SHEETS March 31, December31, (unaudited) ASSETS Cash and due from banks $ $ Federal funds sold and other interest-bearing deposits Federal Home Loan Bank stock, at cost Investment securities: Available for sale Held to maturity (fair value of $4,037,402 and $4,474,091) Loans held for sale Loans, less allowance for loan losses of $4,613,605and $4,481,236 Premises and equipment Accrued interest receivable Bank owned life insurance Deferred income taxes Foreclosed real estate Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Advances from the Federal Home Loan Bank Accrued interest payable Accrued pension plan Other liabilities STOCKHOLDERS’ EQUITY Preferred stock, par value $1.00 per share (liquidation preference of $1,000 per share) authorized 9,201 shares; issued and outstanding 9,201 as of March 31, 2011 and December 31, 2010 (discount of $253,763 as of March 31, 2011 and $275,829 as of December 31, 2010) Common stock, par $1.00 per share; authorized 10,000,000 shares; issued and outstanding 2,573,088 as of March 31, 2011 and December 31, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income (3,728,356 ) (3,705,196 ) $ $ See accompanying notes to consolidated financial statements. 4 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, (unaudited) (unaudited) Interest income: Loans $ $ Investment securities: Taxable Nontaxable Dividends Federal funds sold and interest-bearing deposits with other banks Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Electronic banking fees Mortgage-banking fees and gains Brokerage commissions Service charges on deposit accounts Other fees and commissions Write down of impaired securities ) ) Security (losses) gains, net ) — Total noninterest income Noninterest expenses: Salaries Employee benefits Occupancy Professional services Furniture and equipment Other operating expenses Total noninterest expenses Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) ) Preferred stock dividends and discount accretion Net income available to common stockholders $ $ ) Basic net income per common share $ $ ) Diluted net income per common share $ $ ) See accompanying notes to consolidated financial statements. 5 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Three Months Ended March 31, 2011 and 2010 (unaudited) Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Comprehensive Income Balance December31, 2010 $ ) Net income — $ Changes in unrealized gains (losses) on available for sale securities, net of tax — (23,160 ) ) Comprehensive income (loss) $ Accretion of discount associated with U.S. Treasury preferred stock — — (22,066 ) — Preferred stock cash dividend — — — (115,012 ) — Balance March 31, 2011 $ ) Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Comprehensive Income Balance December31, 2009 $ ) Net income — — — (131,252 ) — $ ) Changes in unrealized gains (losses) on available for sale securities, net of tax — Cash flow hedging derivatives — (45,359 ) ) Comprehensive income $ Accretion of discount associated with U.S. Treasury preferred stock 20,472 — — (20,472 ) — Stock-based compensation — Issuance of stock under 2007 Equity Plan — — — Preferred stock cash dividend — — — (115,012 ) — Cash dividends, $0.04 per share — — — (102,744 ) — Balance March 31, 2010 $ ) See accompanying notes to consolidated financial statements. 6 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2011 and 2010 Three Months Ended March31, (unaudited) (unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Amortization of premiums and discounts (11,970 ) (17,836 ) Write down of impaired securities Loss on sale of securities — Loans held for sale made, net of principal sold Loss (gain) on sale of foreclosed real estate (2,126 ) Loss (gain)on disposal of premises and equipment (2,596 ) 2007 Equity Plan stock issued — Stock based compensation expense — Decrease (increase) in: Accrued interest receivable Prepaid income taxes (581,794 ) Deferred income taxes — Cash surrender value of bank owned life insurance (37,971 ) (42,407 ) Other assets (535,466 ) Increase (decrease) in: Accrued interest payable (18,486 ) (13,888 ) Deferred loan origination fees (25,316 ) (24,123 ) Other liabilities (241,903 ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of securities available for sale — Proceeds from maturities of securities available for sale Proceeds from maturities of securities held to maturity Purchase of securities available for sale (1,121,457 ) — Loans made, net of principal collected Purchase of premises and equipment (259,147 ) (106,926 ) Proceeds from sale of foreclosed real estate Proceeds from sale of premises and equipment — Net cash provided by investing activities Cash flows from financing activities: Net increase (decrease)in time deposits (12,123,063 ) Net increase (decrease) in other deposits (1,375,889 ) Payments of Federal Home Loan Bank advances (23,350,000 ) (2,500,000 ) Net decrease in other borrowed funds — (2,484,857 ) Dividends paid (115,012 ) (217,756 ) Net cash used by financing activities (16,455,407 ) (18,701,565 ) Net increase (decrease) in cash and cash equivalents (3,548,712 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid on deposits and borrowings $ $ Income taxes paid $ $ Transfer of loan to foreclosed real estate $
